DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In [0039], line 19, change “efficiency” to –efficiently--,
In [0044], lines 6-7 “second diameter c” is unclear and requires correction,
In [0044], line 10, “second diameter ca” is unclear and requires correction,
In [0044], lines 11-14 is inconsistent with the applicants invention, the second diameter is recited as being larger than the first diameter, however, the opposite is true.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,236,902. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are fully embodied within the claims of the patent, wherein in minor cases, the claims may be slightly broader than those of the patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12, and 14-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2013/048269 (WO ‘269).  WO ‘269 discloses a fluid heating device (SEE Figure 1) including an outer shell (7) having a fluid inlet (12) and a fluid outlet (13), the outer shell defining a fluid heating volume for heating fluid; a heat exchanger (SEE page 3, lines 19-22) including heating tubes (1) that are each fluidly isolated from the fluid heating volume, the heat exchanger being concentrically disposed with respect to the outer shell such that a channel (10) is formed between an inner surface of the outer shell and an outer surface of the heat exchanger (SEE Figure 2); and a combustion chamber (3) in fluid connection with the heating tubes of the heat exchanger, the combustion chamber includes a first end having a first surface area (Figure 2); and a second end having a second surface area that is larger than the first surface area, the second end being in fluid connection with the heating tubes of the heat exchanger (SEE Figures 1 & 2).  In re claim 2, WO ‘269 discloses in Figure 2 that the combustion chamber has a substantially frustoconical shape (as defined by the applicants specification).  In re claim 3, WO ‘269 illustrates in Figure 2 that the combustion chamber has at least one corner.  In re claim 4, WO ‘269 discloses the combustion chamber includes a first sidewall (5) and a second sidewall (5), the first side wall and the second sidewall each including an angled portion that extends along a portion of a height of the combustion chamber (SEE Figure 2).  In re claim 5, WO ‘269 discloses that the combustion chamber includes a first sidewall (5) and a second sidewall (5), the first sidewall and the second sidewall each including an angled sidewall that extends along an entire height of the combustion chamber (SEE Figure 2).  In re claim 6, WO ‘269 discloses that the second surface area falls within the range of the applicants claimed “approximately 1.02 times and approximately 9 times larger than the first surface area” (as clearly illustrated in both Figures 1 & 2).  In re claim 7, WO ‘269 clearly illustrates in Figure 2 that the first end has a first diameter and the second end has a second diameter, the second diameter being larger in a range meeting the applicants claimed “approximately 1.02 times and approximately 3 times larger than the first diameter”.  In re claim 8, WO ‘269 discloses that a surface area of a top surface of the heat exchanger is substantially equal to the second surface area of the combustion chamber (SEE Figure 2).  In re claim 9, WO ‘269 discloses that a diameter of the heat exchanger is substantially equal to a diameter of the second end of the combustion chamber (SEE Figure 2).  In re claim 10, WO ‘269 discloses that the outer shell  (7) has a diameter larger than a diameter of the heat exchanger (SEE Figure 2).  In re claim 12, WO ‘269 discloses in Figure 2 that the diameter of the outer shell falls within the range of the applicants claimed “approximately 1.05 times and approximately 3.5 times larger than a first diameter of the first end of the combustion chamber”.  In re claim 14, WO ‘269 discloses that a flow of combustion gas through the combustion chamber substantially correlates to a shape of the combustion chamber, the shape being substantially frustoconical (Figure 2 provides an illustration of the frustoconical shape of the combustion chamber in which the flow would adhere to).  In re claim 15, WO ‘269 discloses a fluid heating structure capable of being manufactured by the method of the applicants claimed invention including providing an outer shell (7) including a fluid inlet (12) and a fluid outlet (13); positioning a heat exchanger (SEE page 3, lines 19-22) concentrically within the outer shell such that a channel (10) is formed between an inner surface of the outer shell and an outer surface of the heat exchanger (SEE Figure 2), the heat exchanger including an inlet tube sheet (illustrated in Figure 1 as the floor of the combustion chamber where all the tubes are connected) disposed proximate a first end of the heat exchanger, an outlet tube sheet (illustrated in Figure 1 as the bottom of the heat exchanger with the opposing end of the tubes being connected) disposed proximate a second end of the heat exchanger, and a plurality of heating tubes (1) extending between the inlet tube sheet and the outlet tube sheet; providing a combustion chamber (3) having a first end that has a first surface area and second end that has a second surface area larger than the first surface area (SEE Figure 2); attaching the combustion chamber to the heat exchanger such that the combustion chamber is in fluid communication with the plurality of heating tubes; and connecting a blower system to the first end of the combustion chamber, the blower system being configured to provide an air/fuel mixture to the combustion chamber (the unnumbered opening in the cover 11 of the fluid heater is intended to accommodate a blower system, SEE page 4, lines 11-14).  In re claim 16, WO ‘269 discloses that the heat exchanger (1) is positioned in a substantially coaxial location with respect to the outer shell (SEE Figure 1).  In re claim 17, WO ‘269 discloses that the combustion chamber has a substantially frustoconical shape (Figure 2).  In re claim 18, WO ‘269 discloses that an outer edge of the combustion chamber (3) is substantially flush with an outer edge of a top surface of the heat exchanger (SEE Figure 1).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013048269 (WO ‘269).  With regards to claims 11 and 19, WO ‘269 discloses a fluid heater having an outer shell (7) with a concentrically located heat exchanger within and spaced from the shell such that a channel (10) is formed between an inner surface of the outer shell and an outer surface of the heat exchanger (SEE Figure 2), however it is inconclusive of the distance of the channel having a width in a range between approximately 0.25 inches and approximately 1.5 inches.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have designed the fluid heater such that the channel between the outer shell and heat exchanger had a width in the range of 0.25-1.5 inches and arrived at the applicants claimed invention, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘269 in view of Vandendriessche (5,233,755).  WO ‘269 discloses the applicants primary inventive concept including a fluid heater which has a combustion chamber (3) in fluid communication with the tubes (1) of a heat exchanger, however WO ‘269 does not specifically recite that the combustion chamber has any corrugated surfaces.  Vandendriessche teaches that it was commonly known in the art at the time the invention was made for combustion chambers to be constructed having corrugated surfaces which improve heat exchange between fluids.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the combustion chamber of WO ‘269 by making a portion of the sidewall of the combustion chamber, corrugated as was already known in the art as taught by Vandendriessche and arrived at the applicants claimed invention for the purpose of improving heat exchange between the combustion products and the fluid to be heated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        October 29, 2022